Citation Nr: 0430018	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) initial disability 
rating for residuals of a service connected fracture to the 
left clavicle.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO granted service connection for the 
veteran's fractured left clavicle with an evaluation of zero 
percent.  The veteran perfected an appeal for entitlement to 
a compensable rating for his shoulder disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

To comply with the duty to assist, the Board finds that a 
remand is warranted.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  

During a March 2003 VA medical examination the veteran 
indicated that he sought treatment from a private physician, 
Dr. N, for his left shoulder complaints.  Although the 
veteran submitted a prescription sheet from this physician in 
March 2003, this note merely verified that the physician 
treated the veteran in February 2003.  The claims file does 
not include the treatment records from Dr. N, nor was the 
veteran advised that the actual treatment records would be 
helpful.  These private medical records may contain objective 
findings regarding the veteran's left shoulder disorder which 
would aid in evaluating his claim.  This is especially true 
because the appeal arises from the initial grant of service 
connection, and staged ratings may be assigned if supported 
by the evidence.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  After securing the necessary release, 
the RO should request and associate with 
the claims file copies of the veteran's 
medical records from Dr. N. 

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



